GRAVES, J.
(concurring.) — I concur fully in all
that is said in the majority opinion, except the sentence which reads: “There is no conflict between the doctrine announced in the foregoing cases and that stated in Claudy v. Royal League, 259 Mo. 92, and like cases.”
Paragraph two of the Claudy case, supra (259 Mo. l. c. 105), is in direct conflict with the general law of this State, and in direct conflict with the doctrine announced by my brother in this case. The effect of the ruling in the Claudy case is to permit these insurance companies to change the contract of insurance by a by-law passed after' the issuance of the contract. All the courts of this State have set their face against this doctrine. The rule in other states is not material in view of our long fixed rule. That portion of the opinion
in Claudy’s ease should be overruled.
Blair, Faris and Williams, JJ., concur in these views.